EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest J. Beffel. The authorization was given on 3/18/2021, the last day of the six month period for reply. The examiner had already submitted an Advisory Action, that same day. Therefore, the examiner was precluded from submitting the Examiner’s Amendment on 3/18, until the Advisory Action was mailed out. However, the intent was to place the case in condition for allowance prior to the expiration of the statutory period for reply.

The application has been amended as follows: 
Referring to the claims as filed 5/20/2020: cancelled claim 3; in claim 15, line 4, “deposits of solder” was changed to --deposit of solder--.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729